10-1392-ag
    Lin v. Holder
                                                                                   BIA
                                                                              Rohan, IJ
                                                                          A 095 688 005


                     UNITED STATES COURT OF APPEALS
                         FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 14th day of July, two thousand eleven.

    PRESENT:
             ROBERT D. SACK,
             REENA RAGGI,
             PETER W. HALL,
               Circuit Judges.
    ______________________________________

    XUE FENG LIN,
             Petitioner,

                    v.                                     10-1392-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    ______________________________________

    FOR PETITIONER:               Dehai Zhang, Flushing, New York.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; Douglas E. Ginsburg,
                                  Assistant Director; Karen L. Melnik,
                                  Trial Attorney, Office of
                                  Immigration Litigation, United
                                  States Department of Justice,
                                  Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED, that the petition for review

is DENIED.

    Xue Feng Lin, a native and citizen of China, seeks

review of an April 1, 2010 order of the BIA affirming the

June 2, 2008 decision of Immigration Judge (“IJ”) Patricia

A. Rohan, which denied Lin’s application for asylum,

withholding of removal, and relief under the Convention

Against Torture (“CAT”).     In re Xue Feng Lin, No. A095 688

005 (B.I.A. Apr. 1, 2010), aff’g No. A095 688 005 (Immig.

Ct. N.Y.C. June 2, 2008).    We assume the parties’

familiarity with the underlying facts and procedural history

in this case.

    Under the circumstances of this case, we have

considered both the IJ’s and the BIA’s opinions “for the

sake of completeness.”     Zaman v. Mukasey, 514 F.3d 233, 237

(2d Cir. 2008).   The applicable standards of review are well

established.    See 8 U.S.C. § 1252(b)(4)(B); see also Corovic

v. Mukasey, 519 F.3d 90, 95 (2d Cir. 2008); Salimatou Bah v.

Mukasey, 529 F.3d 99, 110 (2d Cir. 2008).

    The agency reasonably concluded that Lin did not suffer

past persecution based on her mother’s forced sterilization.

See Shi Liang Lin v. U.S. Dep’t of Justice, 494 F.3d 296,


                                2
308 (2d Cir. 2007) (en banc) (holding that “applicants can

become candidates for asylum relief only based on

persecution that they themselves have suffered or must

suffer”); Shao Yan Chen v. U.S. Dep’t of Justice, 417 F.3d
303, 305 (2d Cir. 2005) (holding that children of people

persecuted under a coercive family planning policy are not

per se eligible for asylum).   The agency also reasonably

concluded that Lin’s experiences, including being detained

for one day and being unable to register at a vocational

school, did not rise to the level of persecution.     See

Joaquin-Porras v. Gonzales, 435 F.3d 172, 182 (2d Cir. 2006)

(upholding agency’s determination that applicant was not

eligible for withholding of removal based on “brief”

detention after which he was released “without harm”); Ai

Feng Yuan v. U.S. Dep’t of Justice, 416 F.3d 192, 198 (2d

Cir. 2005) (upholding agency’s determination that applicant

had not been persecuted where applicant “was detained only

briefly, and was not mistreated while in custody”),

overruled on other grounds by Shi Liang Lin, 494 F.3d at

305; Damko v. INS, 430 F.3d 626, 636-37 (2d Cir. 2005)

(concluding that applicant’s expulsion from university,

while “not fair,” did not constitute persecution, where it

did not result in “economic deprivation so severe that her

life or her freedom was threatened”), vacated on other


                               3
grounds and superseded by Damko v. INS, 178 F. App’x 85(2nd

Cir. 2006).   The agency also reasonably concluded that,

without a spouse or children, Lin’s claim that she fears

future persecution because she is of child-bearing age and

wants to have children is “speculative,” and insufficient to

demonstrate a well-founded fear of future persecution.     See

Jian Xing Huang v. INS, 421 F.3d 125, 129 (2d Cir. 2005)

(holding that, absent solid support in the record for the

petitioner’s assertion that he would be subjected to forced

sterilization, his fear was “speculative at best”).

    Furthermore, the agency reasonably determined that Lin

failed to establish a well-founded fear of persecution or

eligibility for CAT relief based on her illegal departure

from China.   See Saleh v. U.S. Dep't of Justice, 962 F.2d
234, 239 (2d Cir. 1992) (“Punishment for violation of a

generally applicable criminal law is not persecution.”); see

also Mu Xiang Lin v. U.S. Dep’t of Justice, 432 F.3d 156,

159-60 (2d Cir. 2005) (evidence that some individuals who

leave China illegally are imprisoned, and that human rights

violations including torture occur in Chinese prisons, is

insufficient to establish a clear probability of torture for

a particular illegal emigrant); Mu-Xing Wang v. Ashcroft,

320 F.3d 130, 143-44 (2d Cir. 2003) (holding relevant

                              4
inquiry in determining whether a particular petitioner is

eligible for CAT relief is whether someone in the

petitioner’s “particular alleged circumstances” is more

likely than not to be tortured).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, any stay of

removal that the Court previously granted in this petition

is VACATED, and any pending motion for a stay of removal in

this petition is DISMISSED as moot. Any pending request for

oral argument in this petition is DENIED in accordance with

Federal Rule of Appellate Procedure 34(a)(2), and Second

Circuit Local Rule 34(b).

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              5